

116 HR 1504 IH: Know Your Polling Place Act
U.S. House of Representatives
2019-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1504IN THE HOUSE OF REPRESENTATIVESMarch 5, 2019Mr. Allred (for himself, Mr. Brown of Maryland, Ms. Sewell of Alabama, Ms. Norton, Mr. Casten of Illinois, Mr. Cohen, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Help America Vote Act of 2002 to establish minimum notification requirements for
			 voters affected by polling place changes.
	
 1.Short titleThis Act may be cited as the Know Your Polling Place Act. 2.Minimum notification requirements for voters affected by polling place changes (a)RequirementsSection 302 of the Help America Vote Act of 2002 (52 U.S.C. 21082) is amended—
 (1)by redesignating subsection (d) as subsection (e); and (2)by inserting after subsection (c) the following new subsection:
					
						(d)Minimum notification requirements for voters affected by polling place changes
 (1)In generalIf a State assigns an individual who is a registered voter in a State to a polling place with respect to an election for Federal office which is not the same polling place to which the individual was previously assigned with respect to the most recent election for Federal office in the State in which the individual was eligible to vote—
 (A)the State shall notify the individual of the location of the polling place not later than 7 days before the date of the election; or
 (B)if the State makes such an assignment fewer than 7 days before the date of the election and the individual appears on the date of the election at the polling place to which the individual was previously assigned, the State shall make every reasonable effort to enable the individual to vote on the date of the election.
 (2)Effective dateThis subsection shall apply with respect to elections held on or after January 1, 2020.. (b)Conforming amendmentSection 302(e) of such Act (52 U.S.C. 21082(f)), as redesignated by subsection (a), is amended by striking Each State and inserting Except as provided in subsection (d)(2), each State.
			